Citation Nr: 0315324	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  01-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Dissatisfaction with the initial noncompensable rating 
assigned for service-connected status post left scrotal 
orchiectomy with partial scrotectomy.  



REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran had active service from August 1996 to August 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the RO that 
established service connection for status post left scrotal 
orchiectomy with partial scrotectomy, and assigned a 
noncompensable evaluation to the disability, effective on 
August 21, 2000.  

The veteran testified at a videoconference hearing before the 
undersigned Member of the Board in June 2002.  

In September 2002, the Board remanded this matter to the RO 
for further development and adjudication.   

In a December 2002 rating decision, the RO granted service 
connection and assigned a 10 percent rating for chronic right 
epididymitis, effective on August 21, 2000.  

It is pointed out that because the veteran has disagreed with 
the initial rating assigned for the service-connected status 
post left scrotal orchiectomy with partial scrotectomy, the 
Board has characterized this issue as involving the propriety 
of the initial evaluations assigned following the grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  



FINDING OF FACT

The service-connected status post left scrotal orchiectomy 
with partial scrotectomy is shown to be manifested by 
intermittent discomfort and pain in the left groin area; his 
right testis is not shown to be nonfunctioning.  



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the service-connected status post left scrotal 
orchiectomy with partial scrotectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.7, 4.115b, including Diagnostic Code 7524 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his attorney contend, in substance, that the 
veteran's service-connected status post left scrotal 
orchiectomy with partial scrotectomy is and has been more 
disabling than evaluated.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§ § 3.159(a)-(c) (2002).  

The new notification provisions require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

A claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  See 
38 U.S.C.A. § 5103(b) (West 2002); see also  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

In this case, as reflected by a December 2002 Supplemental 
Statement of the Case, the RO has considered the claim on 
appeal in light of the above-noted change in the law.  The 
Board is not precluded from proceeding to an adjudication of 
the veteran's claim as the requirements of such authority 
have been satisfied.  

The record also reflects that the veteran was sent a letter 
in May 2001, which explained, among other things, the VCAA, 
and the Board noted the enactment of this new law and 
explained its effect on this matter in the September 2002 
remand.  

As well, in a September 2002 letter, the veteran (and his 
attorney, who was sent a copy of the letter) was notified, 
essentially, of the evidence necessary to substantiate the 
claim, what evidence he was being expected to obtain and 
submit (or provide information to allow the RO to obtain such 
evidence); and what evidence the RO would attempt to obtain.  

In a January 2003 letter from the RO, the veteran was 
informed that he had additional time to provide information 
before the record would be returned to the Board.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate this claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002)), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

In addition, during the course of this appeal and pursuant to 
the September 2000 Board remand, the veteran was afforded a 
pertinent VA examination, discussed hereinbelow, and 
additional pertinent evidence was associated with the record.  

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations, and as such, the veteran will not 
be prejudiced as a result of the Board deciding this claim.  

A review of the record reflects that service connection was 
established for status post left scrotal orchiectomy with 
partial scrotectomy by the currently appealed September 2000 
RO decision, and that a noncompensable evaluation was 
assigned for the disability effective on August 21, 2000, the 
day after the veteran separated from service.  See 38 C.F.R. 
§ 3.400 (2002).  

The RO noted that the service medical records indicated that 
the veteran had three surgeries performed involving his left 
testicle, ultimately resulting in a total excision of the 
testicle.  The Board points out that the RO also granted the 
veteran special monthly compensation based on loss of use of 
a creative organ under the provisions of 38 U.S.C.A. 
§ 1114(k) (West 2002).  

The relevant evidence of record includes VA examination 
reports, outpatient treatment records, and private medical 
records, as well as the veteran's testimony presented during 
the June 2002 videoconference hearing.  

The report of a April 2000 VA general examination (a contract 
examination conducted by QTC Medical Services prior the 
veteran's separation from service) indicates that the 
veteran's left testicle was absent with a well-healed scar on 
the left groin area.  

The veteran related that he had experienced pain when walking 
and during intercourse since the excision.  It was also noted 
that the veteran was suffering from epididymitis of the right 
testicle and scrotum and that the testicle was enlarged and 
acutely tender to palpation.  

A June 2000 outpatient service medical record indicates that 
the veteran presented with a complaint of having difficulty 
having an erection, ejaculating, and trouble urinating for a 
week.  He also noted having constant pain on sitting or 
standing.  The three surgical procedures were noted, and the 
veteran was assessed with erectile dysfunction which might be 
secondary to medication or blood flow as opposed to 
neuropathy in the area.  

The records from Boone Memorial Hospital reflect that the 
veteran was seen there in March 2001 with complaints of 
having epididymitis that the examiner explained was an 
inflammation of the organ (the epididymis) just behind the 
testicle due to infection in the bladder or prostate.  He was 
assessed with right groin pain of unknown cause and was 
advised to take medication as directed.  

In an April 2001 letter, Joseph DeBord, M.D., indicated that 
the veteran was a long-standing patient of his (the Board 
notes that Dr. DeBord treated the veteran while he was in 
service while on leave) with a history of intratesticular 
hematoma that eventually necessitated a left orchiectomy and 
scrotectomy.  He also noted that the veteran had had episodes 
of right epididymitis which had been significantly 
debilitating.  A VA outpatient treatment record dated in 
April 2001 reflects that the veteran presented with 
complaints of bilateral groin and testicular pain.  

In a May 2002 letter, Stanley Zaslau, M.D. discussed the 
veteran's pertinent medical history and noted that, on an 
April 2002 examination, the veteran demonstrated evidence of 
left sided testicular trauma and orchitis status post several 
surgeries and resultant chronic pain.  The veteran's right-
sided epididymitis was also noted, as well as the fact that 
the veteran related that he had some difficulty with his 
erectile function (obtaining and maintaining).  

During the June 2002 videoconference hearing, the veteran 
testified that, since the inservice surgical procedures, he 
had had erectile dysfunction, in that he had difficulty 
maintaining an erection and that such had been very painful.  
He noted that ejaculation had been very painful as well since 
the surgeries, and that he had also been diagnosed with 
recurring epididymitis of the right testicle.  He related 
that this condition was being treated with antibiotics.  The 
veteran and his representative essentially alleged that the 
veteran's right testicle was nonfunctioning.  

A VA genitourinary examination was accomplished in November 
2002, the report of which documents the veteran's pertinent 
medical history and reflects that the entire claims folder 
was reviewed.  

During the examination the veteran related that he voided 
approximately twelve times a day and had no hesitancy and 
that his stream was satisfactory.  He stated that he was able 
to get erections, but that they were very painful, and noted 
that he experienced "daily shadow pain."  The veteran 
stated that he was able to engage in intercourse and 
ejaculate without medication, pumps, or implants, but noted 
that the effectiveness of having intercourse was limited.  

Objectively, the examiner noted that the veteran's left 
testicle was missing, and that the scrotal sac was somewhat 
empty and retracted.  In addition, the right testicle was 
noted to be descended without a mass and the right epididymis 
was slightly tender to palpation.  

The examiner's impression was that of hematoma of the left 
testicle with subsequent exploration, decompression and 
removal with residual left inguinal and scrotal pain; chronic 
epididymitis likely as not dating back to service; and 
dyspareunia (painful intercourse).  

The examiner pointed out that the veteran related that he had 
pain on erection, but that he did not have true impotence or 
erectile dysfunction from the standpoint of an inability to 
have an erection.  

In a December 2002 decision, the RO established service 
connection for chronic  right epididymitis (also claimed as 
nonfunctioning right testicle) and assigned a 10 percent 
evaluation for the disorder.  

Again, the veteran and his attorney contend, in substance, 
that the veteran's status post left scrotal orchiectomy with 
partial scrotectomy is and has been more disabling than 
evaluated.  

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2002).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision (cited to in the Introduction), the 
Court noted an important distinction between an appeal 
involving the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where, as here, the question for consideration is propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

The veteran's service-connected status post left scrotal 
orchiectomy with partial scrotectomy is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.115b, Diagnostic 
Code 7524 (2002).  Under this Diagnostic Code, a 
noncompensable rating is assigned for removal of one 
testicle, and a 30 percent evaluation is assigned for the 
removal of both testicles.  

An accompanying note under Diagnostic Code 7524, however, 
reads that, in cases of the removal of one testis as the 
result of a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, an evaluation of 30 percent will be assigned for the 
service-connected testicular loss.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (2002).  

Taking into account the evidence set out hereinabove, the 
Board finds that the preponderance of the evidence is against 
an increased initial evaluation for the service-connected 
status post left scrotal orchiectomy with partial 
scrotectomy.  

The evidence does not demonstrate that the veteran's right 
testis is nonfunctioning unrelated to service.  In fact, the 
veteran's right groin symptomatology, to include pain, has 
been medically demonstrated to be related to service-
connected epididymitis (inflammation of the epididymis) and 
not a disability of the right testis itself.  As well, the 
veteran, while no doubt experiencing pain in the groin area 
secondary to his service-connected disabilities, is, by his 
own admission able to obtain an erection, have intercourse 
and ejaculate (as noted on the recent genitourinary 
examination).  

The Board does not doubt that the veteran's service-connected 
status post left scrotal orchiectomy with partial scrotectomy 
is manifested by some discomfort, but a compensable 
evaluation is not warranted under the applicable regulation, 
as the veteran has a right testicle and it has not been 
demonstrated that this testicle is nonfunctional (unrelated 
to service or otherwise).  

The preponderance of the evidence is the claim for a 
compensable disability evaluation for service-connected 
status post left scrotal orchiectomy with partial 
scrotectomy, and as such, the benefit of the doubt doctrine 
does not apply; and the claim for a higher rating in this 
regard must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  

Finally, as this claim deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged ratings," as addressed by the Court in Fenderson, 
would be in order.  

However, as the noncompensable evaluation reflects the 
highest degree of impairment shown for the status post left 
scrotal orchiectomy with partial scrotectomy since the date 
of the grant of service connection for the disability, and as 
this evaluations have been effective since that time, there 
is no basis for staged ratings with respect to this claim.  



ORDER

An increased initial evaluation for the service-connected 
status post left scrotal orchiectomy with partial scrotectomy 
is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

